Citation Nr: 1219355	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of chronic dislocation of the left shoulder with Magnuson repair, prior to December 16, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b). 

2.  Entitlement to a rating in excess of 30 percent for residuals of chronic dislocation of the left shoulder with Magnuson repair, from December 16, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO granted a rating of 20 percent for left shoulder disability, effective June 22, 2005 (the date of the claim for increase).  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007. 

In December 2010, the Board noted that the matter of a higher rating for left shoulder disability on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), has been raised by the record, and rechararacterized the claim then on appeal to reflect as much.  At that time, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action (the issuance of a notice letter to the appellant, the receipt of VA treatment records, and providing a VA examination), in November 2011, the AMC awarded a 30 percent rating for residuals of chronic dislocation of the left shoulder with Magnuson repair, effective December 16, 2010, but denied a rating in excess of 30 percent prior to that date (as reflected in a November 2011 rating decision and supplemental SOC (SSOC)).  

Although, as indicated, the AMC granted a higher rating for service-connected left shoulder disability from December 16, 2010, as higher ratings for the disability are available before and after that date, and a Veteran is presumed to seek the maximum available benefit, the Board has now characterized the appeal as the matter of increased ratings as encompassing the first and second matters set forth on the title page. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As explained below, the Board has also characterized the appeal as encompassing the matter of a TDIU due to service-connected left shoulder disability, to include on an extra-schedular basis, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2012, the Veteran submitted additional evidence in support of the appeal.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision on these matters. 

As noted above, the Veteran submitted additional medical evidence in support of his claim in January 2012.  The evidence includes a VA treatment record with an opinion from an orthopaedic surgeon concerning the Veteran's employability dated in January 2012.  The evidence, which is pertinent to the appeal, was received after issuance of the most recent (November 2011) SSOC and has not been considered by the RO, and the Veteran did not waive his right to have the evidence initially considered by the RO prior to the Board's adjudication of his appeal.  To the contrary, in January 2012 statements submitted along with this evidence, the Veteran and his representative requested that the AMC review and reconsider his claim.  The Board notes that while the Veteran signed and returned, in January 2012, the preprinted Waiver of the 30-Day Waiting Period document in response to the November 2011 SSOC, he included a handwritten note at the bottom of the page in which he requested that the AMC not forward the claim to the Board as he was attempting to gather additional information.  Consistent with such request is a statement from the Veteran, received in March 2012, in which he indicates that his appeal is currently with the AMC.  Notwithstanding those requests, however, the AMC returned the claims file to the Board. 

Under these circumstances, the Board must remand these matters to the RO for consideration of the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 
38 C.F.R. § 20.1304(c) (2011); see also 38 C.F.R. § 19.37 (2011). 

The Board also finds that, prior to readjudication of these claims, additional development is warranted.  

The most recent VA examination pertaining to the Veteran's residuals of chronic dislocation of the left shoulder with Magnuson repair was conducted in December 2010.  The Board's review of the claims file shows such condition may have worsened since that time.  The Board notes that a January 2012 VA treatment record indicates that the Veteran "[c]annot take it any more and wants to have some surgery done," and the orthopaedic surgeon found that the residuals of chronic dislocation of the left shoulder with Magnuson repair is a permanent disability that will prevent the Veteran from seeking and maintaining any type of employment that requires any use of the left arm.

Under these circumstances, the Board finds that, in view of the suggestion of worsening since the December 2010 VA examination, more contemporaneous medical findings are needed to evaluate the Veteran's service-connected residuals of chronic dislocation of the left shoulder with Magnuson repair.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

The Board points out that the comment of the January 2012 VA orthopedic surgeon examiner that the Veteran's the residuals of chronic dislocation of the left shoulder with Magnuson repair is a permanent disability that will prevent the Veteran from seeking and maintaining any type of employment that requires any use of the left arm raises the question of the Veteran's entitlement to a TDIU due to the service-connected left shoulder disability as a component of the claims for increase.  See Rice, supra.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).  After giving the Veteran an opportunity to file a formal claim for a TDIU due to his service-connected left shoulder disability (and other actions, noted below), the RO must address this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, since another examination of the left shoulder is being sought, the examiner should comment upon the functional effects of the left shoulder disability, to include the impact on the Veteran's employability. 

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for increased ratings for, and for a TDIU due to, service-connected left shoulder disability. See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding, pertinent records.

The record suggests that there are pertinent VA medical records outstanding.  The claims file, including the electronic Virtual VA file, includes VA outpatient treatment records from the VA Medical Center (VAMC) in Eric, Pennsylvania, to include the Warren County Community Based Outpatient Clinic (CBOC), and dated through September 2011.  The Board notes that the January 2012 VA treatment record submitted by the Veteran indicates that he was going to require repeat surgery on his left shoulder and the orthopaedic surgeon was going to refer him to the sports doctors in Pittsburgh.  In January 2012, the Veteran indicated that the sports medicine doctor to whom he was referred was at the Pittsburgh VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Erie VAMC and Warren CBOC since September 2011, and any pertinent VA treatment records from the VA Pittsburgh Healthcare System, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, while these matters are on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should provide notice of what is need to support a claim for a TDIU due to service-connected left shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

The RO's adjudication of each claim for increase, and the claim for a TDIU, should include explicit consideration of whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b) or § 4.16(b), respectively, are invoked, as well as, with respect to the claims for increased ratings, consideration of whether any, or any further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  In adjudicating the claims, the RO should consider any newly submitted or obtained evidence since the last SSOC.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file formal application for a TDIU due to service-connected left shoulder disability. 

2.  The RO should obtain from the Erie VAMC, Warren CBOC, and VA Pittsburgh Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to specifically include records dated since September 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

      In its letter, the RO should provide notice of what is needed
      to support a claim for a TDIU due to service-connected left
      shoulder disability, to include on an extra-schedular basis
      pursuant to 38 C.F.R. § 4.16(b).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should fully describe the functional effects of the Veteran's service-connected left shoulder disability, to include the impact of the disability on his employability.  In doing so, the physician should specifically address the VA orthopedic surgeon's January 2012 statement that the residuals of chronic dislocation of the left shoulder with Magnuson repair is a permanent disability that will prevent the Veteran from seeking and maintaining any type of employment that requires any use of the left arm.

Finally, the physician should clearly indicate whether the record reflects a change in the severity of the Veteran's left shoulder disability at any point since the June 2005 claim for increase.  If so, the physician should identify the approximate date(s) of the change(s), as well as provide an assessment of the severity of the disability at each stage. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran does not report for the scheduled examination, a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility should be obtained and associated with the claims file.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal (to include the matter of a TDIU due to service-connected left shoulder disability).

If the Veteran fails to report to the scheduled examination, in adjudicating the claims for increase, as well as the claim for a TDIU, the RO should apply the provisions of the 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include 38 C.F.R. §§ 3.321(b) and 4.16(b), as well as, with respect to the claims for increased ratings, consideration of whether any, or any further, staged rating, pursuant to Hart (cited above), is appropriate. 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


